Citation Nr: 0946653	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-31 224 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation higher than 20 percent 
disabling for diabetes mellitus, type 2 with diabetic 
retinopathy and hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to July 
1971.  

This claim is on appeal from a February 2004 rating decision 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in September 2009.  A transcript of the hearing is of 
record.  


FINDING OF FACT

Diabetes mellitus type II requires insulin and a restricted 
diet, but no regulation of activities.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent disabling for diabetes mellitus type II with diabetic 
retinopathy and hypertension have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
dated in October 2003 and November 2003.  While the letters 
provided adequate notice with respect to the evidence 
necessary to establish entitlement to service connection, 
they did not provide notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  However, the 
Veteran was granted notice of the latter two elements in July 
2008, prior to the issuance of a Supplemental Statement of 
the Case (SSOC).  Although the appellant received inadequate 
preadjudicatory notice, the record reflects that he was 
provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.  

Regarding the Veteran's claim for a higher evaluation, the 
Veteran is challenging the disability evaluation assigned 
following the grant of service connection.  In Dingess, the 
U.S. Court of Appeals for Veterans Claims held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
supra. at 490-191.  Thus, VA's duty to notify in this case 
has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In connection with the current appeal, appropriate 
examinations have been conducted.  We note that the VA 
examinations were adequate.  The examiner reviewed the 
history, established clinical findings and provided reasons 
for the opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claim.  

Legal Criteria 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2009).  We conclude that the disability has not 
significantly changed and a uniform rating is warranted.  

The Veteran's service-connected diabetes mellitus type II has 
been rated pursuant to Diagnostic Code 7913.  Under this 
Diagnostic Code, a 20 percent rating is warranted for 
diabetes requiring insulin and a restricted diet, or oral 
hypoglycemic agents and a restricted diet; a 40 percent 
rating is warranted when the diabetes requires insulin, 
restricted diet, and regulation of activities; a 60 percent 
rating is warranted when the diabetes requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated; and a 100 percent rating 
when the diabetes  requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities), with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 
4.119, Diagnostic Code 7913. 

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1).

Analysis 

The Board has reviewed all of the evidence in the claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim on appeal.  

The Veteran contends that his service connected diabetes 
mellitus type 2 with diabetic retinopathy and hypertension is 
more severe than evaluated.  After having carefully reviewed 
the evidence of record, the Board finds against the Veteran's 
claim.  

To warrant a higher evaluation under Diagnostic Code 7913 the 
Veteran must show that his diabetes mellitus type II requires 
insulin, a restricted diet and regulation of activities.  In 
a January 2004 VA compensation and pension examination, the 
Veteran reported that he was diagnosed with type 2 diabetes 
in 1993 and was placed on oral medicines at that time.  It 
was noted that the Veteran was on a low carbohydrate diet and 
there were no restrictions on activities.  Type II diabetes 
requiring insulin was diagnosed.  In an August 2005 
consultation, diabetes mellitus with poor control was 
assessed.  It was noted that the Veteran was counseled 
concerning the relationship between diabetes control and 
retinopathy, nephropathy, arteriosclerotic cardiovascular 
disease (ASCVD) and neuropathy.  Weight loss and a graduated 
exercise program were recommended.  

In the July 2006 VA compensation and pension examination, 
chronic complications from diabetes were noted.  The 
complications included vascular complications (eye disease, 
neuropathy and nephropathy), macrovascular complications 
(coronary artery disease and peripheral vascular disease, 
cerebrovascular disease) and nonvascular complications 
(gastroparesis, sexual dysfunction and skin changes).  It was 
noted that the Veteran was treated with insulin, followed a 
diabetic diet and had some fatigue on exertion which limits 
his exertion.  The Veteran was diagnosed with diabetes 
mellitus, type 2, poorly controlled, on insulin.  
Complications of diabetes were noted to include intermittent 
erectile dysfunction and proteinuria that may reflect early 
diabetic nephropathy.  

The Veteran was afforded another VA compensation and pension 
examination in December 2007.  The Veteran reported that he 
was overall stable.  He denied any limitations and/or 
restrictions on account of his diabetes.  It was noted that 
he tried to follow a diabetic diet.  Diabetes mellitus type 
2, poorly controlled on insulin was diagnosed.  It was noted 
that complications included erectile dysfunction, 
retinopathy, nephropathy (chronic kidney disease stage II) 
with proteinuria and peripheral edema, coronary artery 
disease and hypertension.  The complications of coronary 
artery disease and hypertension were noted to be new since 
the July 2006 examination.  The examiner noted that diabetes 
is a major risk factor for these conditions and that the 
Veteran with poorly controlled insulin-requiring diabetes 
along with proteinuria/diabetic nephropathy makes diabetes 
the likely cause.  

During his September 2009 hearing, the Veteran reported that 
his disability caused sexual problems, shortness of breath 
and the inability to play with his grandchildren.  The 
Veteran reported that he was retired.  He reported that his 
insulin has increased and that he has feet problems, finger 
problems, episodes of ketoacidosis and vision problems as a 
result of his diabetes.  The Veteran stated that he was on a 
restricted diet and that his physician told him to exercise 
in moderation and not to be out in the heat a lot and/or 
overexert himself.  The Veteran's son stated that he noticed 
that his father is fatigued and sometimes unable to drive.  
The son also indicated that his father's condition has 
worsened in the last three years and that he has complained 
about his nerves.  

Based on the evidence presented, the Board finds that the 
Veteran has been properly rated for his diabetes mellitus 
type II and there is no basis for an evaluation in excess of 
20 percent disabling.  In this regard, the Board notes that 
to warrant a higher evaluation the evidence must show 
diabetes mellitus type II requiring insulin, a restricted 
diet and regulation of activities.  To warrant a higher 
rating for diabetes mellitus itself, under Diagnostic Code 
7913, the 40 percent criteria are conjunctive not 
disjunctive-i.e., there must be insulin dependence and 
restricted diet and regulation of activities.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].  "Regulation of activities" is defined by 
Diagnostic Code 7913 as the "avoidance of strenuous 
occupational and recreational activities."  Medical evidence 
is required to show that occupational and recreational 
activities have been restricted.  Camacho v. Nicholson, 21 
Vet. App. 360, 363-364 (2007) (citing 61 Fed. Reg. 20,440 
(May 7, 1996).  Here, at most, the evidence shows that the 
Veteran's diabetes mellitus requires insulin and a restricted 
diet.  Although the Veteran has been encouraged to exercise, 
the record is devoid of any showing of regulation of 
activities.  The Board is mindful of the Veteran's 
contentions that he is limited when playing with his 
grandchildren and that he experiences shortness of breath.  
However, the Board again emphasizes that, although the 
Veteran requires insulin and is on a restricted diet, he has 
not been advised to limit his activities due to the diabetes.  
As such, he meets only the criteria for a 20 percent rating 
under 38 C.F.R. § 4.119, Diagnostic Code 7913.  In the 
absence of evidence of insulin, restricted diet, and 
regulation of activities, there is no basis for an evaluation 
in excess of 20 percent disabling. 

The Board notes that the records shows erectile dysfunction, 
diabetic neuropathy and hypertension associated with 
diabetes.  However, the Board finds that separate compensable 
evaluations are not warranted for erectile dysfunction, 
diabetic neuropathy and hypertension.  In this regard, the 
Board notes that the medical evidence of record establishes 
that the Veteran has erectile dysfunction  secondary to his 
diabetes.  The rating schedule provides that a loss of 
erectile power can be rated as 20 percent disabling if it is 
accompanied by a deformity of the penis.  38 C.F.R. § 4.115b, 
Code 7522 (2009).  A 20 percent rating can also be assigned 
for removal of the glans of the penis. 38 C.F.R. § 4.115b, 
Code 7521 (2009).  A 30 percent rating can be assigned if 
there is removal of half or more of the penis.  38 C.F.R. § 
4.115b, Code 7520 (2009).  In every instance where the 
schedule does not provide a 0 percent evaluation for a 
diagnostic code, a 0 percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  Examination in July 2006 revealed 
normal penis and testicles.  The VA examination reports and 
clinical records establish that the Veteran does not have a 
deformity of the penis, removal of the glans, or loss of half 
or more, as required for a compensable schedular rating.  
Consequently, a compensable evaluation for erectile 
dysfunction is not warranted.  

In reference to the Veteran's hypertension which the RO has 
associated with the diabetes, this is generally shown to be 
well controlled with medications.  Examination in January 
2008 revealed BP reading of 149/76.  Hypertension controlled 
on medication was diagnosed.  Pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2009), for hypertensive vascular 
disease, a 10 percent rating is warranted when diastolic 
pressure is predominantly 100 or more or when continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, or when systolic pressure is predominantly 160 or 
more.  In order for a 20 percent to be warranted the 
veteran's diastolic pressure would have to be predominantly 
110 or more, or his systolic pressure predominantly 200 or 
more.  Such is not shown in the record.  As such, a 
compensable evaluation for hypertension is not warranted.  

The medical evidence of record also establishes that the 
Veteran has diabetic retinopathy secondary to his diabetes.  
It is noted that the diagnostic criteria pertinent to 
diseases of the eye (38 C.F.R. § 4.84a, DCs 6000 through 
6035) do not specifically set forth rating criteria pertinent 
for retinopathy.  The severity of retinopathy can be 
ascertained, however, as analogous to impairment of central 
visual acuity (DCs 6061 through 6079).  Under these rating 
criteria, a compensable disability rating can be assigned 
when corrected vision in one eye is no better than 20/50, and 
corrected vision in the other eye is no better than 20/40 (DC 
6079). When corrected vision in each eye is no better than 
20/40, compensation is not appropriate (DC 6079).  
Examination in February 2008 diagnosed nonproliferative 
diabetic retinopathy/maculopathy OD>OS (right greater than 
left) and early visually insignificant cataracts that are of 
a mixed type.  There was 20/30 corrected near vision and 
20/20 -2 far vision in the right eye.  There was 20/25 
corrected near vision and 20/20 far vision in the left eye.  
Thus, assignment of a compensable rating based on visual 
acuity is not warranted here.  

The Board notes that although the Veteran has reported 
numbness along with foot and finger problems, examination in 
January 2008 revealed no diabetic peripheral neuropathy was 
found at that time.  The Board also notes that although skin 
changes have been associated with the Veteran's diabetes, 
nothing in the record suggests that a compensable evaluation 
for the skin is warranted.  In this regard, the Board notes 
three plus pitting edema of lower legs to knees with 
significant dry/cracking skin was reported in the January 
2008 examination.  However, in examination in April 2009 the 
Veteran denied suspicious lesions, dryness, rash and itching.  
In June 2009, it was noted that there were no rashes, 
suspicious lesions or ulcerations, warm and dry.  In the 
absence of findings, compensable ratings are not warranted.  
The Board further notes that the record shows chronic renal 
insufficiency and coronary artery disease associated with 
diabetes; however, these are separately rated and are not 
currently in appeal status and, therefore, are not for review 
by the Board at this time.  

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2009).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence presents such an exceptional disability picture that 
the available schedular ratings for the service-connected 
disabilities are inadequate.  There must be a comparison 
between the level of severity and symptomatology of the 
service-connected disabilities with the established criteria.  
If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards" with respect to the disorder at issue.  
38 C.F.R. 
§ 3.321(b)(1).  As discussed in detail above, each aspect of 
the Veteran's diabetes has been considered in conjunction 
with applicable rating guidelines.  As such, the rating 
criteria as shown to be satisfactory.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See 38 U.S.C.A. § 1155; 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).   

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 20 percent disabling for 
diabetes mellitus type II with diabetic retinopathy and 
hypertension is denied.  


______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


